              IN THE UNITED      STATES DISTRICT        COURT   FOR
                    THE SOUTHERN DISTRICT OF GEORGIA
                           SAVANNAH DIVISION


TYQUANNAH GRIFFIN,


       Plaintiff,

V.                                                  CASE NO. CV420-275


ROBERT KRAVETTE and CARROLL
FULMER LOGISTICS CORPORATION,


       Defendants.




                                 ORDER


       Before the Court is the parties' Stipulation of Dismissal

With Prejudice. (Doc. 36.) Pursuant to Federal Rule                      of Civil

Procedure 41(a) (1)(A)(ii), a plaintiff may dismiss an action by

filing ^'a stipulation of dismissal signed by all parties who

have   appeared." As     requested      by   the   parties,     this    action   is

DISMISSED   WITH    PREJUDICE.    The   Clerk      of   Court   is    DIRECTED   to


close this case.


       SO ORDERED this        day of June 2021.




                                     WILLIAM T. MOORE, JR^
                                     UNITED STATES DISTRICT COURT
                                     SOUTHERN      DISTRICT OF GEORGIA
